Citation Nr: 0304672	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-46 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for numbness in the 
upper extremities, claimed as a residual of an in-service 
weight loss program.

2.  Entitlement to service connection for swelling and 
bloating, claimed as a residual of an in-service weight loss 
program.

3.  Entitlement to service connection for chronic fatigue, 
claimed as a residual of an in-service weight loss program.

4.  Entitlement to service connection for joint pain, claimed 
as a residual of an in-service weight loss program.

5.  Entitlement to service connection for asthma, claimed as 
a residual of an in-service weight loss program.

6.  Entitlement to service connection for sciatic nerve 
damage, claimed as a residual of an in-service weight loss 
program.

7.  Entitlement to service connection for a back disorder, 
claimed as a residual of an in-service weight loss program.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to February 
1982.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
the disorders shown on the title page, and denied entitlement 
to service connection for a psychiatric disorder.  The 
veteran perfected an appeal of that decision.

The veteran's appeal was previously before the Board in 
September 1997 and June 2001, at which times issues no longer 
in appellate status were decided and the issues shown above 
were remanded to the RO for additional development and re-
adjudication.  While the case was pending at the RO, in a 
January 2003 rating decision the RO granted service 
connection for a bipolar mood disorder.  The Board finds, 
therefore, that the issue of entitlement to service 
connection for a psychiatric disorder is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528, 537 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal).  The issues of entitlement to 
service connection for the disorders shown on the title page 
have been returned to the Board for further consideration of 
the veteran's appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The medical evidence does not show that the veteran 
currently has a chronic disorder manifested by numbness in 
the upper extremities that is related to an in-service 
disease or injury, including an in-service weight loss 
program.

3.  The medical evidence does not show that the veteran 
currently has a chronic disorder manifested by swelling and 
bloating that is related to an in-service disease or injury, 
including an in-service weight loss program.

4.  The medical evidence does not show that the veteran 
currently has a chronic disorder manifested by fatigue that 
is related to an in-service disease or injury, including an 
in-service weight loss program.

5.  The medical evidence does not show that the veteran 
currently has a chronic disorder manifested by joint pain 
that is related to an in-service disease or injury, including 
an in-service weight loss program.

6.  The medical evidence does not show that the veteran 
currently has asthma that is related to an in-service disease 
or injury, including an in-service weight loss program.

7.  The medical evidence does not show that the veteran 
currently has sciatic nerve damage that is related to an in-
service disease or injury, including an in-service weight 
loss program.

8.  The medical evidence does not show that the veteran's 
back disorder, which has been diagnosed as osteoarthritic 
changes, is related to an in-service disease or injury, 
including an in-service weight loss program.


CONCLUSION OF LAW

Chronic disorders manifested by numbness in the upper 
extremities, swelling and bloating, fatigue, and joint pain; 
asthma; sciatic nerve damage; and a back disorder, other than 
chronic cervical strain, were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed to have a broad range of physical 
problems that he attributed to a weight loss program that he 
was required to undergo from 1978 to 1982.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); 38 C.F.R. § 3.159 
(2002).  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the laws 
and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in May 
1994 and supplemental statements of the case in September 
2000 and January 2003.  In those documents the RO informed 
the veteran of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  In the January 2003 supplemental 
statement of the case the RO informed the veteran of the 
provisions of the VCAA, in terms of VA's duty to notify him 
of the evidence needed to substantiate his claim and the 
relative responsibilities of the veteran and VA in developing 
that evidence.

In an October 1996 notice the RO informed the veteran that in 
order to substantiate his claim for service connection he was 
responsible for submitting evidence showing that he had the 
claimed disabilities and that the disabilities were related 
to the in-service weight loss program.  In the September 1997 
and June 2001 remands the Board informed the veteran of the 
conflicts in the available evidence, the evidence required to 
resolve those conflicts, and the additional evidence needed 
to substantiate his claim.  Following the September 1997 
remand, in an August 1998 notice the RO instructed the 
veteran to identify all medical care providers who had 
treated him for the claimed disabilities since his separation 
from service, so that the RO could obtain the records of that 
treatment on his behalf.  The veteran did not respond to that 
notice.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran's representative may, on 
behalf of the veteran, waive any procedural rights that he 
has under the VCAA.  Janssen v. Principi, 15 Vet. App. 370 
(2001) (per curium).  In a January 2003 statement the 
veteran's representative expressly stated that she was, on 
behalf of the veteran, waiving any right to notice that the 
veteran had pursuant to 38 U.S.C.A. § 5103(a), and that the 
veteran concurred in that waiver.  The Board finds, 
therefore, that VA has no further duty to inform the veteran 
of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified.  The RO 
also provided him VA medical examinations in February and 
July 1993, November 1996, December 1998, and November 2002.  
The veteran presented hearing testimony before the RO Hearing 
Officer in May 2000, and before the undersigned in March 
2001.  The RO has obtained a copy of the veteran's claims 
file from the Social Security Administration.  The veteran 
and his representative have been accorded the opportunity to 
present evidence and argument, and have done so.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal, and has expressly stated that no 
other relevant evidence exists.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102 (2002).  

Analysis

In May 1993 the veteran submitted a claim for service 
connection for the "rapid deterioration" of his bones and 
musculature, including chronic pain at the top of the spine, 
frequent numbness in the arms and hands, swelling and 
bloating (undesignated area), chronic fatigue, pain in all 
major joints, asthma, hearing loss and tinnitus, sciatic 
nerve damage, and a complete personality change.  He 
attributed all of these problems to a weight control program, 
including various drugs, that he participated in during 
service.

As an initial matter the Board notes that service connection 
has previously been established for a bipolar disorder, rated 
as 50 percent disabling; chronic cervical strain, rated at 
20 percent; tinnitus, rated at 10 percent; the residuals of a 
left shoulder separation, rated as non-compensable; and 
bilateral hearing loss, also rated as non-compensable.  The 
veteran was awarded disability benefits by the Social 
Security Administration based on diagnoses of affective and 
anxiety-related disorders.

The veteran has undergone multiple VA medical examinations, 
and the RO obtained the private treatment records that the 
veteran identified.  Those records show that although he 
registered a number of physical complaints, none of the 
multiple VA or private medical examinations revealed any 
objective evidence of any signs or symptoms of numbness in 
the upper extremities, swelling and bloating, fatigue, joint 
pain, asthma, or sciatic nerve damage.  Those examinations 
included pulmonary function studies in July 1993, multiple X-
ray studies, and electromyography (EMG) and nerve conduction 
studies (NCS) in January 1999.

The neurologist in July 1993 provided diagnoses of a history 
of ulnar neuropathy and the residuals of sciatic neuropathy.  
Those diagnoses were, however, apparently based solely on the 
veteran's reported symptoms, in that the examiner also stated 
that there were no objective findings to support either 
diagnosis.  A medical opinion that is based only on the 
veteran's reported history, and unsupported by any clinical 
findings, is not probative.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).

The orthopedic examiner also provided a diagnosis of 
"multiple arthralgias."  "Arthralgia" is defined as pain in a 
joint.  Stedman's Medical Dictionary 149 (26th Ed. 1995).  
Pain is a symptom, not a diagnosis of disability, and in the 
absence of a diagnosis of the underlying pathology does not 
constitute a disability for which service connection can be 
established.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), dismissed in part, vacated and remanded in part on 
other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The RO provided the veteran a VA examination in November 2002 
for the expressed purpose of determining whether the veteran 
currently has any disability that resulted from the in-
service weight loss program.  The veteran appeared for that 
examination, and then denied having any disability related to 
the weight loss program.  Specifically, he denied 
experiencing any numbness in the upper extremities, swelling 
and bloating, fatigue, joint pain, asthma, or sciatic nerve 
damage.  He then attributed the complaints he had previously 
made to the bipolar disorder, for which service connection 
has previously been established.

For the reasons shown above the Board finds that the 
veteran's claim for service connection for numbness in the 
upper extremities, swelling and bloating, fatigue, joint 
pain, asthma, or sciatic nerve damage is not supported by a 
current medical diagnosis of disability pertaining to any of 
the claimed disorders.  Hickson, 12 Vet. App. at 253.  In the 
absence of medical evidence of current disability, the Board 
has determined that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
numbness in the upper extremities, swelling and bloating, 
fatigue, joint pain, asthma, and sciatic nerve damage.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (the 
evidence must show that the veteran currently has the claimed 
disability to support a grant of service connection).

During a September 1993 medical examination, which was 
conducted in conjunction with the veteran's claim for Social 
Security disability benefits, the veteran reported 
experiencing pain throughout his entire body, but primarily 
the cervical and lumbar spine.  He attributed the back pain 
to an in-service injury in which he was dropped on his head 
by another Marine.  An X-ray study of the lumbo-sacral spine 
revealed minimal osteoarthritic changes in the lumbo-sacral 
spine, and the examiner provided a diagnosis of traumatic 
degenerative arthritis of the spine.  In addition, his 
service medical records disclose that in May and June 1981 he 
complained of pain in the low back, in conjunction with pain 
in the neck and upper back.  The veteran's claim for service 
connection for a back disorder is, therefore, supported by a 
current medical diagnosis of disability and medical evidence 
of a related disease or injury in service.  Hickson, 12 Vet. 
App. at 253.  The evidence does not, however, show that the 
minimal osteoarthritic changes found in September 1993 are 
related to the in-service complaints.

The remainder of the veteran's service medical records, 
including the report of his February 1982 separation 
examination, are negative for any complaints or clinical 
findings pertaining to the low back.  An X-ray study of the 
lumbar spine in August 1989 showed minimal degenerative 
changes.  Examination of the lumbar spine in February and 
July 1993, December 1998, and June 1999 was normal.  EMG and 
NCS studies of the lumbar muscles and nerves in January 1999 
were normal.

As previously stated, the RO provided the veteran a VA 
medical examination in November 2002 for the expressed 
purpose of determining whether the veteran currently has any 
disabilities resulting from the in-service weight loss 
program.  Specifically, the examiner was asked to provide a 
diagnosis for each of the veteran's reported symptoms, 
including a back disability, and an opinion on whether each 
diagnosed disorder was at least as likely as not related to 
an in-service disease or injury.  When conducting the 
examination the veteran denied having any symptoms related to 
the in-service weight loss program, including a back 
disability.  The examiner did not, therefore, conduct an 
examination, provide a diagnosis of any disability, or 
provide any opinion regarding a relationship to service.

None of the remaining medical evidence of record indicates 
that the minimal arthritic changes, which were initially 
found in August 1989, are otherwise related to an in-service 
disease or injury, including the veteran's participation in a 
weight loss program.  The Board notes that an examining 
orthopedist found that the degenerative changes in the 
cervical spine assessed in February 1982 were commensurate 
with the veteran's age.  In the absence of probative evidence 
of a nexus between the arthritic changes and in in-service 
disease or injury, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder, 
claimed as a residual of an in-service weight loss program.  
See Summers v. Gober, 225 F.3d 1293, 1296-97 (Fed. Cir. 2000) 
(a grant of service connection requires probative evidence of 
a nexus to service).


ORDER

The claim of entitlement to service connection for numbness 
in the upper extremities, claimed as a residual of an in-
service weight loss program, is denied.

The claim of entitlement to service connection for swelling 
and bloating, claimed as a residual of an in-service weight 
loss program, is denied.

The claim of entitlement to service connection for chronic 
fatigue, claimed as a residual of an in-service weight loss 
program, is denied.

The claim of entitlement to service connection for joint 
pain, claimed as a residual of an in-service weight loss 
program, is denied.

The claim of entitlement to service connection for asthma, 
claimed as a residual of an in-service weight loss program, 
is denied.

The claim of entitlement to service connection for sciatic 
nerve damage, claimed as a residual of an in-service weight 
loss program, is denied.

The claim of entitlement to service connection for a back 
disorder, claimed as a residual of an in-service weight loss 
program, is denied.




____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

